EXHIBIT ALTAIR NANOTECHNOLOGIES REPORTS FIRST QUARTER 2 RENO, Nev. – May 7, 2008, Altair Nanotechnologies Inc. (Nasdaq: ALTI) today reported financial results for the first quarter ended March 31, For the quarter ended March 31, 2008, the company reported revenues of $1.07 million, down from $1.14 million in the same quarter of 2007.The net loss was $8.29 million, or ten cents per share, compared to a net loss of $5.18 million, or seven cents per share, for the first quarter of 2007. The basic and diluted weighted average shares outstanding for the quarter were 84,219,978 compared to 69,264,018 reported in first quarter of 2007. The company’scash and cash equivalents decreased by $14.6 million, from $50.1 million at December 31, 2007 to $35.6 million at March 31, 2008.This is due primarily to net cash used in operations of approximately $13.5 million, purchases of property and equipment of approximately $904,000 and payment of notes payable of $600,000.This decrease was partially offset by the receipt of proceeds resulting from the exercise of stock options and warrants of approximately $424,000. During the three months ended March 31, 2008, our cash used in operations was $13.5 million.This amount included $5.4 million of significant one-time or annual payments as follows:$2.4 million of commission and expenses were paid to the placement agent in connection with our sale of common shares for an aggregate purchase price of $40 million to Al Yousuf, LLC in November 2007, $1.8 million was paid in connection with the 2007 bonus plan, and $1.3 million of raw materials orders placed in 2007 in anticipation of receipt of the next sales order from Phoenix were paid in the first quarter of “Our joint development agreement with the AESCorporation continues to progress,”said Terry Copeland, Ph.D., Altairnano’s interim president. “A pair of one-megawatt stationary battery packs developed for and sold to AES in 2007 are connected to the electric grid with testing nearly complete. Results thus far are just as we anticipated, and we look forward to issuing a complete third-party validation report after all tests are finished.” Dr.
